Case 1:20-cv-01263-UNA Document 1-6 Filed 09/21/20 Page 1 of 14 PageID #: 94




                              EXHIBIT F
                  Case 1:20-cv-01263-UNA Document   1-6 No.
                                            U.S. Patent  Filed 09/21/20 Page 2 of 14 PageID #: 95
                                                            7,609,677


        Claim 1

1[pre] A method for         Ruckus provides devices that perform a method for transmitting information in a communication
transmitting information    system with at least two communicating devices. Those devices include, for example, access points
in a communication          (e.g., AP 1 and AP 2), Wi-Fi extenders, routers, and wireless LAN controllers (e.g., Wireless LAN
system with at least two    Controller A) (“Ruckus Devices”). Those devices perform a method for transmitting information in a
communicating devices,      communication system with at least two communicating devices (e.g., a mobile phone a laptop
comprising:                 engaged in a VoIP call).

                           The communicating devices can be on different network as shown in the example below.




                           The communicating devices can also be on the same network as shown in the example below.




                                             ATTORNEY WORK-PRODUCT                                                          1
                  Case 1:20-cv-01263-UNA Document   1-6 No.
                                            U.S. Patent  Filed 09/21/20 Page 3 of 14 PageID #: 96
                                                            7,609,677


        Claim 1

1[pre] A method for        An example network that corresponds to the left-hand side of the graphics on the previous slide is
transmitting information   shown in the excerpt below of a Ruckus’s access points arranged in a mesh network.
in a communication
system with at least two
communicating devices,
comprising:




                                             ATTORNEY WORK-PRODUCT                                                              2
                  Case 1:20-cv-01263-UNA Document   1-6 No.
                                            U.S. Patent  Filed 09/21/20 Page 4 of 14 PageID #: 97
                                                            7,609,677


        Claim 1

1[a] linking the at least   The Ruckus Devices perform the step of linking the at least two communicating devices for
two communicating           transmission of the information at least via a radio communication interface of a radio
devices for transmission    communication system having base stations interlinked via a base station network, said linking
of the information at       using channels arranged in hierarchical protocol layers.
least via a radio
communication interface     For example, the Access Points (AP 1, AP 2) and Wireless LAN Controller A (e.g., a Zone Director
of a radio                  product), collectively and separately perform the step of linking the at least two communicating
communication system        devices (the phone and laptop) for transmission of the information by providing the connections
having base stations        shown below. That linking is done via the radio communication interface (e.g., the Wi-Fi interface)
interlinked via a base      of a radio communications system having base stations (e.g., AP 1 and AP 2) of a base-station
station network, said       network (e.g., the network of Wireless LAN Controller A, AP 1, and AP 2).
linking using channels
arranged in hierarchical    And that linking occursusing channels arranged in hierarchical protocol layers, for example, layers 1
protocol layers;            and 2 as explained on the next slide.




                                              ATTORNEY WORK-PRODUCT                                                             3
                  Case 1:20-cv-01263-UNA Document   1-6 No.
                                            U.S. Patent  Filed 09/21/20 Page 5 of 14 PageID #: 98
                                                            7,609,677


        Claim 1

1[a] linking the at least   The end-to-end link of the two communication devices, shown for example in the yellow dashed
two communicating           line below. Each component in the chain operates to link the two communication devices.
devices for transmission
of the information at
least via a radio
communication interface
of a radio
communication system
having base stations
interlinked via a base
station network, said
linking using channels
arranged in hierarchical
protocol layers;

                            The linking of the mobile phone and laptop shown above uses channels arranged in hierarchical
                            protocol layers. The overall link above uses at least seven hierarchical protocol layers as considered
                            from the perspective of OSI layer definitions, an example of which is shown on the next slide.




                                              ATTORNEY WORK-PRODUCT                                                              4
                  Case 1:20-cv-01263-UNA Document   1-6 No.
                                            U.S. Patent  Filed 09/21/20 Page 6 of 14 PageID #: 99
                                                            7,609,677


        Claim 1

1[a] linking the at least   The OSI layer definitions are shown in the example below. Access points, Wi-Fi extenders/repeaters,
two communicating           routers, and wireless LAN controllers that use Wi-Fi (802.11) operate in layers 1 and 2.
devices for transmission
of the information at
least via a radio
communication interface
of a radio
communication system
having base stations
interlinked via a base
station network, said
linking using channels
arranged in hierarchical
protocol layers;




                                              ATTORNEY WORK-PRODUCT                                                           5
                  Case 1:20-cv-01263-UNA Document  1-6 No.
                                            U.S. Patent Filed 09/21/20 Page 7 of 14 PageID #: 100
                                                           7,609,677


        Claim 1

1[a] linking the at least   The graphic below is annotated to show that the linking performed by the APs and Wireless LAN
two communicating           Controller A that occurs in layers 1 and 2.
devices for transmission
of the information at
least via a radio
communication interface
of a radio
communication system
having base stations
interlinked via a base
station network, said
linking using channels
arranged in hierarchical
protocol layers;




                                              ATTORNEY WORK-PRODUCT                                                         6
                   Case 1:20-cv-01263-UNA Document  1-6 No.
                                             U.S. Patent Filed 09/21/20 Page 8 of 14 PageID #: 101
                                                            7,609,677


         Claim 1

1[b] supplying channel-     The APs supply channel specific information, at least from one channel for a radio link between
specific information, at    one of the communicating devices and at least one base station, to a hierarchically higher Internet
least from one channel      protocol based channel for an overall link between the at least two communicating devices.
for a radio link between
one of the                  For example, the APs supply channel-specific information in the form of WLAN radio
communicating devices       measurements, that are from at least one channel for the radio link between the communication
and at least one base       device, e.g., the mobile phone, and the base station, e.g., AP 1.
station, to a
hierarchically higher
Internet protocol based
channel for an overall
link between the at least
two communicating
devices; and




                                             ATTORNEY WORK-PRODUCT                                                                7
                   Case 1:20-cv-01263-UNA Document  1-6 No.
                                             U.S. Patent Filed 09/21/20 Page 9 of 14 PageID #: 102
                                                            7,609,677


         Claim 1

1[b] supplying channel-     A variety of WLAN Radio measurements can be supplied as illustrated by the examples below.
specific information, at
least from one channel
for a radio link between
one of the
communicating devices
and at least one base
station, to a
hierarchically higher
Internet protocol based
channel for an overall
link between the at least
two communicating
devices; and




                                            ATTORNEY WORK-PRODUCT                                                        8
                   Case 1:20-cv-01263-UNA Document   1-6 No.
                                              U.S. Patent Filed 09/21/20 Page 10 of 14 PageID #: 103
                                                              7,609,677


         Claim 1

1[b] supplying channel-      The radio measurement data such “is made available to … upper protocol layers where it may be
specific information, at     used for a range of applications.” As explained above, the radio measurement data is sent on layers
least from one channel       2 and below. The upper protocol layers include layers 3-7, which include Internet protocol based
for a radio link between     channels as shown in the slide 5. That information is supplied to the hierarchically higher Internet
one of the                   protocol based channel for the overall link between the two communication devices. For example,
communicating devices        as explained in the excerpt below, “there are applications that require quantifiable radio
and at least one base        environment measurements in order to attain the necessary performance levels. These
station, to a                applications include VoIP, video over IP, location based applications as well as applications
hierarchically higher        requiring mitigation of harsh radio environments.”
Internet protocol based
channel for an overall
link between the at least
two communicating
devices; and




                                              ATTORNEY WORK-PRODUCT                                                            9
                  Case 1:20-cv-01263-UNA Document   1-6 No.
                                             U.S. Patent Filed 09/21/20 Page 11 of 14 PageID #: 104
                                                             7,609,677


        Claim 1

1[c] initiating at least    The AP, for example, initiates a handover based on the channel-specific information supplied from
one of a changeover in      the channel for the radio link to the hierarchically higher Internet protocol based channel for the
respect of at least one     overall link. For example, the measurement data provided by the AP can be a neighbor report that
multiple access medium      is used to determine potential roaming candidates, e.g., different APs for the device to be handed-
and a handover based on     off to. When an AP provides a neighbor report that results in an end-user device roaming to a
the channel-specific        different AP, a handover is initiated on the basis of that neighbor report.
information supplied
from the channel for the
radio link to the
hierarchically higher
Internet protocol based
channel for the overall
link.




                                             ATTORNEY WORK-PRODUCT                                                           10
                  Case 1:20-cv-01263-UNA Document   1-6 No.
                                             U.S. Patent Filed 09/21/20 Page 12 of 14 PageID #: 105
                                                             7,609,677


        Claim 1

1[c] initiating at least    A neighbor report includes channel specific information “about the neighbors of the associated AP
one of a changeover in      to be used as potential roaming candidates.”
respect of at least one
multiple access medium
and a handover based on
the channel-specific
information supplied
from the channel for the
radio link to the
hierarchically higher
Internet protocol based
channel for the overall
link.
                            The channel specific information in a neighbor report is summarized in Section 7.3.2.37 of IEEE
                            802.11k, an excerpt of which is reproduced below.




                                             ATTORNEY WORK-PRODUCT                                                            11
                  Case 1:20-cv-01263-UNA Document   1-6 No.
                                             U.S. Patent Filed 09/21/20 Page 13 of 14 PageID #: 106
                                                             7,609,677


        Claim 1

1[c] initiating at least    The screenshot below from the Ruckus Cloud application confirms that Ruckus’s networking
one of a changeover in      equipment such as its APs and routers can support 802.11k reports.
respect of at least one
multiple access medium
and a handover based on
the channel-specific
information supplied
from the channel for the
radio link to the
hierarchically higher
Internet protocol based
channel for the overall
link.




                                            ATTORNEY WORK-PRODUCT                                                      12
                  Case 1:20-cv-01263-UNA Document   1-6 No.
                                             U.S. Patent Filed 09/21/20 Page 14 of 14 PageID #: 107
                                                             7,609,677


        Claim 1

1[c] initiating at least    The screenshot below from the Ruckus Cloud application further confirms the AP roaming
one of a changeover in      functionality discuss in the prior slides.
respect of at least one
multiple access medium
and a handover based on
the channel-specific
information supplied
from the channel for the
radio link to the
hierarchically higher
Internet protocol based
channel for the overall
link.




                                            ATTORNEY WORK-PRODUCT                                                    13
